PER CURIAM.
Real Investments, LLC petitions for a writ of certiorari to review an order dissolving a lis pendens. The lis pendens was dissolved after petitioner failed to post a $2.9 million bond. We agree with Real Investments that it was improper for the trial court to set the bond amount without conducting an evidentiary hearing. S & T Builders v. Globe Props., Inc., 909 So.2d 375 (Fla. 4th DCA 2005).
We grant the petition for certiorari and temporarily reinstate the lis pendens pending the evidentiary hearing. The trial court is directed to conduct the evidentiary hearing within 30 days of this court’s mandate. In setting the bond, “[t]he amount should bear a reasonable relationship to the amount of damages which the property-holder defendant demonstrates will likely result if it is later determined that the notice of lis pendens was unjustified.” Med Facilities Dev. v. Little Arch Creek, 675 So.2d 915, 918 n. 2 (Fla.1996). If the evidence supports it, the trial court can again order petitioner to post a $2.9 million bond.
GUNTHER, POLEN and SHAHOOD, JJ., concur.